                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROLLINGTON FERGUSON,                               CASE NO. 19-cv-05262-YGR
                                   7                    Plaintiff,
                                                                                            ORDER GRANTING PERMISSION FOR
                                   8              vs.                                       ELECTRONIC FILING
                                   9     CENTERS FOR MEDICARE AND MEDICAID                  Re: Dkt. No. 6
                                         SERVICES,
                                  10
                                                        Defendant.
                                  11

                                  12          Plaintiff Rollington Ferguson, appearing pro se, seeks permission of the Court to file
Northern District of California
 United States District Court




                                  13   electronically. (Dkt. No. 6.) The Court has considered the Motion for Permission for Electronic

                                  14   Case Filing. Finding that good cause exists, the Motion is GRANTED.

                                  15          Plaintiff is directed to follow the instructions on the Court’s website regarding pro se

                                  16   litigants’ registration for ECF and PACER. (See http://cand.uscourts.gov/ECF/proseregistration.)

                                  17   After registering on ECF and PACER, plaintiff must file a notice of ECF registration that

                                  18   plaintiff has made available an electronic mail address for service of papers electronically filed

                                  19   on the docket. Upon filing of such notice, the Court will designate this action for the ECF

                                  20   program.

                                  21          Plaintiff must comply with the Federal Rules of Civil Procedure and all general orders

                                  22   and local rules pertaining to electronic filing including General Order 45 which requires in part

                                  23   that parties must provide the judge’s chambers with a paper copy of each document that is filed

                                  24   electronically, marked “Chambers Copy.” By registering, plaintiff accept responsibility for all

                                  25   technical requirements and computer-related tasks associated with participation in the ECF

                                  26   program.

                                  27          In light of his pro se status, plaintiff may wish to seek assistance from the Legal Help

                                  28   Center. Parties can make an appointment to speak with an attorney who can provide basic legal

                                       information and assistance. The Help Center does not see people on a “drop-in” basis, and will
                                   1   not be able to represent parties in their cases. There is no charge for this service. To make an

                                   2   appointment with the Legal Help Center, you may: (1) sign up in person on the appointment book

                                   3   outside the Legal Help Center offices at the San Francisco Courthouse (15th Floor, Room 2796) or

                                   4   Oakland Courthouse (Room 470S); (2) call 415-782-8982; or (3) email

                                   5   federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                   6   https://cand.uscourts.gov/legal-help.

                                   7          The District Court has produced a guide for self-represented/pro se litigants called

                                   8   Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides

                                   9   instructions on how to proceed at every stage of a case, including discovery, motions, and trial. It

                                  10   is available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard copy, free of

                                  11   charge, from the Clerk’s Office.

                                  12          This Order terminates Docket Number 6.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: October 3, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  16                                                         UNITED STATES DISTRICT COURT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
